DETAILED ACTION
This action is in response to amendment filed on 9/25/2021. Claims 1 and 13 have been amended. Claims 1-21 are pending examination.

Allowable Subject Matter

Claims 6, 9, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5, 7, 11-15 and 20-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al (US 10241509).
Regarding claim 1, Funk et al disclose a method comprising: 
continuously monitoring biometric signals of an occupant in a vehicle using one or more sensors in the vehicle (Fig. 2, #120); 
generating data results from data fusion of the biometric signals with other sensor signals received (Col. 28, lines 34-51) from one or more of: 

using the data results to determine, independently of the occupant, one or more actions to take on behalf of the occupant (Fig. 7A, #726); and 
the vehicle performing the one or more actions independently of the occupant (Fig. 7A, #728). 
Regarding claim 13, Funk et al disclose a system comprising: 
one or more sensors in a vehicle configured to continuously monitor biometric signals of an occupant in the vehicle (Fig. 2, #120); 
one or more processors (Fig. 2, #212) configured to: 
generate data results from data fusion of the biometric signals with other sensor signals received (Fig. 3, #308)from one or more of: 
one or more first electronic devices in the vehicle, and one or more second electronic devices external to the vehicle (col. 6, lines 17-24); and 
using the data results to determine, independently of the occupant, one or more actions to take on behalf of the occupant (Fig. 7A, #726); and 
the vehicle performing the one or more actions independently of the occupant (Fig. 7A, #728).
Regarding claims 2 and 14, Funk et al disclose the limitations indicated above and further disclose comprising receiving the biometric signals from one or more of ECG sensor, bio-impedance sensor, breath spectrometer, respiration detector, temperature sensor, blood oxygen monitor, blood pressure monitor, and EEG sensor (paragraph 31, lines 18-24). 
Regarding claim 3, Funk et al disclose the limitations indicated above and further disclose wherein the first electronic devices comprise a microphone, and signals from the microphone are processed for voice stress analysis of the occupant (col. 49, line 66 to Col. 50, line 4). 

Regarding claim 5, Funk et al disclose the limitations indicated above and further disclose wherein the one or more second electronic devices comprise home based equipment and medical facility based equipment (col. 50, lines 40-44). 
Regarding claim 7, Funk et al disclose the limitations indicated above and further disclose wherein the medical facility based equipment comprise an ECG monitor and an imaging equipment (col. 9, lines 18-24). 
Regarding claims 11 and 20, Funk et al disclose the limitations indicated above and further disclose wherein performing the one or more actions relate to one or more health goals of the occupant, the health goals comprising: lowering blood pressure, decreasing heart rate, reducing stress, and improving blood oxygenation (col. 49, line 66 to Col. 50, line 4). 
Regarding claims 12 and 21, Funk et al disclose the limitations indicated above and further disclose wherein the one or more actions comprise: selecting music to be played for the occupant; adjusting internal lighting in the vehicle; adjusting a tint of a window for brightness; adjusting opening the window to one of various states fully closed to fully open; releasing a particular aroma; suggesting one or more specific persons to talk to; routing a travel path of the vehicle to reduce exposure to allergens; canceling external noise; adjusting internal temperature of the vehicle; adjusting suspension settings for the vehicle; making recommendations for groceries at a grocery store; and making recommendations for meals at a restaurant (Col. 5, lines 30-18). 
Regarding claim 15, Funk et al disclose the limitations indicated above and further disclose wherein the first electronic devices comprise: a microphone configured to output microphone signals, and the one or more processors are configured to process the microphone signals for voice stress . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Funk et al (US 10241509) in view of Koehler et al (US 20150203063).
Regarding claims 8 and 17, Funk et al disclose the limitations indicated above but does not explicitly disclose wherein, when the data results indicate an acute physical condition, the one or more actions comprise the vehicle calling an emergency number. However, Koehler et al disclose the limitation, at least see paragraph 17, lines 1-14. It would have been obvious to modify the teaching of Frank et al to include when the data results indicate an acute physical condition, the one or more actions comprise the vehicle calling an emergency number to obtain help when driver is in critical condition. 
Regarding claims 10 and 19, Funk et al disclose the limitations indicated above but does not explicitly disclose wherein when the data results indicate an acute physical condition, the one or more actions comprise the vehicle providing at least some of the biometric signals for use by medical personnel. However, Koehler et al disclose the limitation, at least see paragraph 17, lines 1-14. It would .

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8406.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663